Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 2/16/21.
Claims 1, 3-9, 11-17, 19-23 are pending.

Response to Arguments
Objection to the Drawings
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Patentability of the Claims under 35 U.S.C. §§ 102 & 103
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant respectfully traverses these rejections because the cited references fail to disclose or make obvious at least "wherein each incorporation point of the plurality of incorporation points includes information indicating a subpart of a respective software application on which the first software application is dependent,” as previously recited in the independent claims. In particular, Balasubramanian involves a dependency tree that "may be logically represented as a series of nodes, with each node corresponding to the application, an immediate dependency or a further dependency." Balasubramanian, col. 24, lines 60-64. As best understood by Applicant, the Office Action equated the claimed "incorporation points" to the nodes of Balasubramanian. But each node in Balasubramanian just represents a service, as a whole, on which the target application is dependent. See, e.g., Balasubramanian, FIG. 2. The nodes do not include information indicating a particular subpart of the service on which the target application is dependent. Consequently, Balasubramanian fails to disclose or make obvious these claim features.


More specifically, the claim language does not appear to describe how the information “indicat[es]” the subpart. In the case of Balasubramanian each (non-leaf) node includes an indication of a dependency (e.g. col. 24, lines 55-62 “a dependency tree indicating the … relationship between the monitored application, [and] its immediate dependencies … represented as a series of nodes”), and thus, in the context of the rejection, a “subpart” (i.e. col. 5, lines 44-46 “an API provided by another application”). 

In the interest of furthering prosecution it is noted, for example, that applicant’s par. [0034] recites:
… node 310 may store information 312, which includes an indication of the nature of the dependency. For example, the information 312 may indicate that the target software application uses Library X and Container Y associated with the software represented by the node 310. …

To the extent the claims may be amended to explicitly recite such indications it is noted that associating indications of specific subparts of a dependency was known in the prior art (see e.g. US 2018/0167480 to Jain e.g. par. [0034] “attributes 504/506/508 might provide information related to dependency software such as … a name … function”, US 2008/0244551 to Jung et al. e.g. par. [0039] “function list 402 that contains … library_A1:function_01 404”, US 

Claim Objections
Claims 3 and 11 are objected to because of the following informalities: 
Claim 3 recites “the functionality of each software respective application”. It is believed this would be better written as “the functionality of each respective software 
Claim 11 recites similar language and is thus objected to similarly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6-9, 14-17 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,642,719 to Balasubramanian et al. (Balasubramanian).

Claims 1 and 9: Balasubramanian discloses a system comprising: 
a processor (fig. 1, Processor 111); and
a memory including instructions that are executable by the processor (fig. 1, Memory 121) for causing the processor to:
receive a request to generate a dependency tree for a target software application (col. 23, lines 50-58 “the monitoring device may build a dependency map for the target application”);
identify a set of software applications on which the target software application is dependent (col. 23, lines 59-60 “identify dependencies of the target application”, here the dependencies are ‘associated’ with the device at least in that they are called by an application executing on the device) based on information included in a specification for the target software application (col. 23, line 62-col. 24, line 2 “leverage this existing documentation to determine dependencies”);
generate the dependency tree for the target software application (col. 24, lines 53-63 “build the dependency map”), the dependency tree including a plurality of nodes corresponding to the set of software applications (col. 28, lines 57-64 “building the dependency map … may include adding the one or more first APIs”, col. 5, lines 44-46 
test at least a portion of the functionality of each respective software application in the set of software applications included in the dependency tree (col. 26, lines 8-16 “configure the monitoring application to monitor the target application and its dependencies”).

Balasubramanian does not explicitly disclose that each node in the plurality of nodes corresponds to a software application (e.g. some correspond to “services”). However, those of ordinary skill in the art would have understood that the disclosure covers instances in which every node corresponds to an application (e.g. when the target application only depends on applications/APIs of applications). Accordingly, Balasubramanian’s disclosure is sufficient to anticipate the claimed limitation(s).

Claims 6 and 14: Balasubramanian discloses claims 1 and 9, wherein each node of the dependency tree comprises additional information about a dependency of the target software application upon the respective software application associated with the node (col. 24, lines 55-60 “indicating the functional and/or logical relationship … each node corresponding to the application, an immediate dependency, or a further dependency”).

Claims 7, 15 and 23: Balasubramanian discloses claims 1, 9 and 17, wherein the subpart includes one or more of files, services, or containers of the respective software application upon which the target software application is dependent (see e.g. col. 23, lines 62-66 “services the application depends on”, col. 8, lines 2-6 “application 201 may be … platform, API, or other service”).

Claims 8 and 16: Balasubramanian discloses claims 1 and 9, wherein the dependency tree comprises only the target software application if the set of software applications is empty (col. 23, lines 59-60 “identify dependencies of the target application”, those of ordinary skill in the art would have understood that if no dependencies were identified the ‘tree’ would consist only of the target application).

Claim 17: Balasubramanian discloses a non-transitory computer-readable medium comprising program code executable by a processing device for causing the processing device to:

generate the dependency tree for the first software application (col. 23, lines 50-58 “the monitoring device may build a dependency map for the target application”);
identify a set of software applications on which the target software application is dependent (col. 23, lines 59-60 “identify dependencies of the target application”, col. 6, lines 32-33 “Computing device 101 may … operate in a standalone environment”, indicating any identified/monitored applications are installed locally);
receive a set of dependency trees corresponding to the set of software applications (col. 24, lines 11-14 “identify sub-dependencies … further dependencies of the services that the target application relies on”, also see e.g. col. 25, lines 43-47 “the existing sub-tree”);
combine the set of dependency trees into the dependency tree for the target software application at a plurality of nodes corresponding to the set of software applications (col. 24, lines 53-63 “build the dependency map”), wherein each node of the plurality of nodes corresponds to a respective software application in the set of software applications (col. 5, lines 44-46 “an API provided by another application” this discloses a correspondence between a node added to the tree and the respective application) and specifies a subpart of the respective software application on which the target software application is dependent (col. 28, lines 57-64 “building the dependency map … may include adding the one or more first APIs”, col. 5, lines 44-46 “an API provided by another application”); and
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,642,719 to Balasubramanian et al. (Balasubramanian) in view of US 2017/0075797 to Ekambaram et al. (Ekambaram) in view of US 2018/0373507 to Mizrahi et al. (Mizrahi).

Claims 3, 11 and 19: Balasubramanian discloses claims 1, 9 and 17, but does not explicitly disclose wherein the information included in aa node of the plurality of nodes further indicates an associated testing interface, and wherein testing at least a portion of the functionality of 

Balasubramanian does not explicitly disclose the information indicating an associated testing template. 

Ekambaram teaches a test template associated with a code component (par. [0027] “a test script template used for a specific type of applications [sic]”).

It would have been obvious at the time to indicate an associated testing template (Ekambaram par. [0027] “a test script template”, Balasubramanian col. 26, lines 8-16 “corresponding to the dependencies”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing a script to test the application (Ekambaram par. [0004] “A test script … is determined. The application is tested”). 

Balasubramanian and Ekambaram do not explicitly teach the information included in the incorporation point. 

Mizrahi teaches information included in an incorporation point indicates an associated testing files (par. [0191] “test files … matching the node are appended to the metadata of the code component’s node in the code dependency graph”).

It would have been obvious at the time of filing to include information indicating an associated testing template (Mizrahi par. [0191] “test files”, Ekambaram par. [0027] “a test script template”) in the incorporation points (Balasubramanian col. 24, lines 53-63 “each node corresponding to the application”, Mizrahi par. [0191] “appended to the metadata of the code component’s node”). Those of ordinary skill in the art would have been motivated to do so as a known means of storing and organizing the information which would have produced only the expected results. 

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,642,719 to Balasubramanian et al. (Balasubramanian) in view of US 2012/0151455 to Tsantilis et al. (Tsantilis).

Claims 4 and 12: Balasubramanian discloses claims 1 and 10, but does not explicitly disclose wherein each respective software application among the set of software applications included in the dependency tree for the first software application is tested in an order determined based on a position of the respective software application within the dependency tree.

Tsantilis teaches testing software applications in an order determined based on a position within a dependency tree (par. [0052] “determines an execution order … dependent units are to be executed before that unit”).



Claims 5 and 13: Balasubramanian and Tsantilis teach claims 4 and 12, wherein all of the software applications on a particular level of the dependency tree for the target software application are tested before any of the software applications on a level dependent upon the particular level (Tsantilis par. [0052] “dependent units are to be executed before that unit”).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,642,719 to Balasubramanian et al. (Balasubramanian) in view of US 2016/0253625 to Casey (Casey).

Claims 20, 21 and 22: Balasubramanian discloses the system of claims 1, 9, 17, wherein a node of the plurality of nodes includes information indicating a dependency between the target software application and the respective software application that corresponds to the node (col. 24, lines 55-60 “indicating the functional and/or logical relationship … each node corresponding to the application, an immediate dependency, or a further dependency”).



Casey teaches nodes including information indicating a type of dependency (e.g. par. [0026] “The “compile-time” dependency … The “run time” dependency).

It would have been obvious at the time of filing to including information indicating a type of dependency (e.g. Casey par. [0026] “The “compile-time” dependency … The “run time” dependency) in the nodes (Balasubramanian col. 24, lines 55-60 “each node corresponding to the application, an immediate dependency, or a further dependency”). Those of ordinary skill in the art would have been motivated to do so to ensure proper ordering of the dependencies (see e.g. Casey par. [0014] “generate an order in which multiple projects … are to build”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199